When the inheritance tax is determined, the sound reasons, given by this court for its decision in Tax Commission, ex rel.Price, Atty. Genl., v. Lamprecht, Admr., 107 Ohio St. 535,140 N.E. 333, clearly require deduction, as a debt, of the whole amount of the estate tax, which the federal government is empowered to and does collect from the executor. I see no reason for not following that decision in the instant case.
However, in determining the inheritance tax, the Probate Court cannot disregard the existence, as an asset of the estate, of any claim the executor may have to reimbursement from the insurance beneficiaries. But, in determining the value of that asset, the Probate Court should consider whether the claim is legally enforcible, and also any other matters affecting its value.
In the instant case, the Probate Court did correctly decide that there was a valid claim; and there was no evidence offered tending to prove that, if it was a valid claim, its value was less than its amount. *Page 408